                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN
                                AT GREEN BAY

JOSEPH K. SCHOMISCH
1693 Butte Des Morts Beach Rd                   CASE NO.
Neenah, WI 54956

      PLAINTIFF
                                                COMPLAINT AND JURY DEMAND
      - VS. -

TIFFIN MOTOR HOMES, INC.
c/o Timothy R. Tiffin, Registered Agent
105 2nd Street NW
Red Bay, AL 35582

      DEFENDANT


                            PRELIMINARY STATEMENT

1.    This case involves claims asserted under the Wisconsin Commercial Code, the

      Magnuson Moss Warranty Act, the Wisconsin Lemon Law and the Wisconsin

      Deceptive Practices Act.

2.    Jurisdiction exists with this court because a federal claim exists in which

      there is more than $50,000 in controversy under 15 USC 2301 et seq,

      invoking 28 USC 1331, and/or the amount in controversy is more than

      $75,000 and is between citizens of different states, invoking 28 USC 1332.

3.    This case involves a defective 2020 Tiffin Phaeton 40IH recreational vehicle



                                          -1-


        Case 1:21-cv-00367-WCG Filed 03/23/21 Page 1 of 33 Document 1
     (“Rv”) that defendant warranted and contracted to warrant but which it was

     not able to repair within a reasonable number of chances or a reasonable

     amount of time and whose warranty and/or contract defendant breached.

4.   The vehicle which is the subject of this dispute was built and warranted by

     Tiffin Motor Homes, Inc. (“Tiffin”) and was acquired by Plaintiff in Wisconsin

     from Tiffin’s authorized retail sales outlet, King’s Enterprises of Wausau, Inc

     King’s Campers (“King’s Campers”). The subject vehicle was defective when

     acquired, had defects, problems and malfunctions when delivered to Plaintiff

     and thereafter, and ineffective warranty repair attempts were made upon the

     subject vehicle by Tiffin’s authorized warranty repair facility and its

     representatives and agents in Wisconsin and in Alabama. The state where the

     relationship of the parties came into existence is Wisconsin because the

     obligations of defendant were created in Wisconsin and received by Plaintiff

     in Wisconsin, and defendant directly interacted with Plaintiff in Wisconsin.

                          IDENTIFICATION OF PARTIES

5.   Joseph Schomisch is a natural person domiciled and residing in Wisconsin and

     a consumer and buyer within the meaning of applicable laws.

6.   Tiffin was at all times relevant a corporation doing business in Wisconsin and

     throughout the United States and is the manufacturer of the subject RV that

     Plaintiff acquired from Kings Enterprises of Wausau, Inc., doing business as



                                         -2-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 2 of 33 Document 1
     King’s Campers (“King’s Campers”) in Wisconsin. Defendant has its principal

     place of business and is domiciled in and is a citizen of Alabama. Defendant

     was, at all times relevant, engaged in the business of selling and servicing

     recreational motor vehicles through its authorized dealerships and agents

     throughout the United States and including Kings Campers in Wisconsin.

7.   The Plaintiff acquired the subject RV from King’s Campers in Wausau,

     Wisconsin in February 2020. At all times relevant, King’s Campers was a

     supplier, merchant and an authorized retail seller and authorized warranty

     repair representative and agent for Tiffin in Wisconsin in all respects related

     to the sale and the attempted performance of warranty repair and service

     work upon the subject RV.

8.   Upon information and belief, Plaintiff alleges that Tiffin and King’s Campers

     entered into a retail sales and service agreement whereby King’s Campers

     agreed to allow Tiffin to control its operations by contractual terms which

     required that:

     a.    Tiffin would appoint King’s Campers as an authorized retail seller of

           new Tiffin Rvs and authorized warranty repair facility in Wisconsin;

     a.    Tiffin would appoint King’s Campers as an authorized warranty repair

           facility in Wisconsin;

     c.    King’s Campers was required by Tiffin to “work with” and coordinate



                                         -3-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 3 of 33 Document 1
         with Tiffin to determine what product lines and stocking and sales

         quantity objectives would exist at King’s Campers and to complete a

         Tiffin “Stocking and Sales Objective” agreement which would bind

         King’s Campers to meet the “objectives” or accept financial penalties

         from Tiffin;

d.       work with Tiffin to meet any state regulatory requirements for King’s

         Campers, including the provision by Tiffin and King’s Campers to

         provide any necessary documentation to show that King’s Campers

         was an authorized seller of Tiffin Rvs and products;

e.       King’s Campers agreed with Tiffin to allow Tiffin to control King’s

         Campers’ available inventory of Tiffin products and to accept Tiffin’s

         discretionary decision to allocate the Tiffin products that King’s

         Campers would be able to sell;

f.       to comply with Tiffin’s basic minimum inventory of new Tiffin

         recreational vehicle stock requirements or accept financial penalties

         from Tiffin;

g.       to permit Tiffin to review its agreement with King’s Campers annually;

h.       to accept changes which Tiffin would make to the required Tiffin

         product inventory levels King’s Campers was required to maintain for

         retail sale or accept financial penalties from Tiffin;



                                       -4-


     Case 1:21-cv-00367-WCG Filed 03/23/21 Page 4 of 33 Document 1
i.       King’s Campers to submit its annual financial statements to Tiffin;

o.       for King’s Campers to supply Tiffin any other reports and records

         which Tiffin might require;

p.       to maintain and keep available a minimum number of records that

         support the payments made by Tiffin to King’s Campers for warranty

         repairs and recalls that King’s Campers performed on behalf of and for

         Tiffin;

r.       to permit Tiffin to make examinations and audits and to reproduce and

         take copies, of any of the accounts and records which Tiffin required

         King’s Campers to keep and maintain;

s.       to accept the discontinuance, change, or replacement of any Tiffin

         product without notice and without choice;

t.       to promote and sell and deliver to King’s Campers’ “full potential” the

         retail sale and service of Tiffin products;

v.       for King’s Campers to conduct advertising of Tiffin products and

         participate in shows and exhibitions at the expense of King’s Campers;

w.       to maintain a complete service shop and offer service to all Tiffin

         product owners;

x.       to carry in stock a quantity of inventory of parts and accessories for

         Tiffin products in an amount that is in the discretion of Tiffin;



                                       -5-


     Case 1:21-cv-00367-WCG Filed 03/23/21 Page 5 of 33 Document 1
     y.     for King’s Campers to purchase and maintain in good condition King’s

            Campers’ tools and equipment including such additional tools which

            Tiffin may require King’s Campers to have at King’s Campers’ expense;

     z.     to perform such pre-delivery service as Tiffin may require in relation to

            the retail sale by King’s Campers of Tiffin products;

     aa.    to make such post-delivery adjustments, repairs and servicing on Tiffin

            products sold by King’s Campers as Tiffin may require, along with other

            terms and conditions on and business practices of how King’s Campers

            may operate its business, and by virtue of such, King’s Campers is the

            agent and/or general agent and/or agent with implied authority

            and/or agent with express authority and/or agent with apparent

            authority of Tiffin; and

     bb.    and in numerous other manners is the agent of Tiffin.

9.   As this complaint is being filed, for at least ten years Tiffin has engaged in

     substantial business activities with King’s Campers in the state of Wisconsin

     involving millions of dollars of Tiffin goods and services being advertised and

     sold by King’s Campers in Wisconsin, to Wisconsin residents and others, both

     by shipping into this state and distributing in this state its new recreational

     motor vehicles and parts and by its continuing and ongoing substantial

     business activities and relationship with its authorized retail sales and



                                          -6-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 6 of 33 Document 1
      warranty service dealers for them to perform Tiffin branded sales activities

      and Tiffin branded warranty repair and service work in Wisconsin on Tiffin’s

      behalf at Tiffin’s authorized repair facilities located in Wisconsin, including

      but not limited to King’s Campers. In fact, as this Complaint is being filed,

      King’s Campers has almost $2,000,000 worth of new Tiffin RV’s which it is

      advertising for retail sale. In addition, upon information and belief, Tiffin pays

      King’s Campers thousands of dollars each year for the performance of Tiffin

      warranty repairs and services to be performed by King’s Campers for Tiffin.

      Tiffin thereby conducts substantial business in and receives substantial

      revenue from the state of Wisconsin.

10.   Tiffin’s internet web site lists King’s Campers as an authorized retail sales and

      service facility of Tiffin recreational motor vehicles in Wisconsin and directs

      interested consumer to King’s Campers and each of its other authorized retail

      sales and service facilities.

           FIRST CLAIM: BREACH OF WARRANTY AND/OR CONTRACT

11.   The allegations of all other paragraphs and claims in this pleading are

      incorporated as if fully rewritten herein.

12.   This claim is for breach of warranty and/or contract of warranty by Tiffin in

      Wisconsin.

13.   Plaintiff brings this action for monetary damages and equitable remedies



                                           -7-


       Case 1:21-cv-00367-WCG Filed 03/23/21 Page 7 of 33 Document 1
      because of serious and chronic defects that the subject RV has experienced

      and exhibits.

14.   The RV has been and is defective in Tiffin’s materials and/or workmanship

      and the defects appeared during the term of Tiffin’s warranty beginning

      shortly after Plaintiff took delivery of the subject RV, and Tiffin and its

      authorized warranty repair and service representatives and agents have been

      unable to correct the defects within a reasonable number of opportunities

      and a reasonable amount of time.

15.   Tiffin, with intent to sell, distribute, and/or increase the consumption of

      and/or dispose by sale its merchandise and/or a thing offered by it, directly

      or indirectly, to the public for sale or other distribution, and/or with intent to

      induce the public to enter into a contract or obligation relating to the

      purchase and/or sale of merchandise and/or services, made, published,

      disseminated, circulated, and/or placed before the public or caused same, in

      Wisconsin, in a publication and/or in the form of a pamphlet and/or in any

      other similar way an advertisement, announcement, statement or

      representation to the public relating to such purchase and/or sale of such

      merchandise and/or to the terms or conditions thereof, which contained an

      assertion, representation or statement of fact which was untrue, deceptive or

      misleading, to the harm and injury of Plaintiff.



                                           -8-


       Case 1:21-cv-00367-WCG Filed 03/23/21 Page 8 of 33 Document 1
16.   At all times relevant, King’s Campers was a supplier and merchant and an

      authorized representative and agent of Tiffin. King’s Campers was authorized

      by Tiffin to make retail sales of new Tiffin Rv recreational vehicles, motor

      homes, and products, and to act for it in all respects related to the delivery of

      products and literature and written representations, and of warranty-covered

      repair and service work performed or attempted on new Tiffin Rvs and

      products, including the subject vehicle.

17.   Prior to February 13, 2020, Plaintiff visited a Tiffin authorized retail sales

      dealer to look at Tiffin motorcoaches and in the process Plaintiff received a

      Tiffin brochure on 2020 Tiffin vehicles which made representations from

      Tiffin about the Tiffin 2020 Phaeton motorcoach, including representations of

      Luxury, performance, elegance, comfort, innovative engineering,

      conveniences, durability, reliability, performance, control, “wherever your

      journey takes you” and warranties against defects in materials and

      workmanship in the Tiffin motorcoach, without limitation, along with a wide

      variety of interior and exterior equipment benefits and uses. In addition,

      Tiffin said a new Tiffin Phaeton would come with a one year, five year, and ten

      year warranty from Tiffin and referred Plaintiff to the Tiffin website to the

      “full written limited warranty” Tiffin would give with a new Phaeton

      motorcoach.



                                           -9-


       Case 1:21-cv-00367-WCG Filed 03/23/21 Page 9 of 33 Document 1
18.   On the Tiffin website, the terms of the Tiffin new motorcoach warranty are

      stated as being:

      a)    10 YEAR OR 50,000 MILES UNITIZED CONSTRUCTION LIMITED

            WARRANTY: The structural integrity of the welded frame of House

            portion is warranted for 10 years or 50,000 miles of use.

      b)    5 YEAR OR 50,000 MILES DELAMINATION LIMITED WARRANTY: We

            guarantee against all exterior fiberglass delamination or wall

            separation for 5 years or 50,000 miles of use.

      c)    1 YEAR OR 12,000 MILES LIMITED WARRANTY: Your coach is

            warranted against defects in materials and workmanship for 12

            months or 12,000 miles of use.

19.   On the Tiffin website, to which the brochure refers, the terms which are

      stated to be the Tiffin warranty do not include any preconditions, exclusions

      or limitations of any type upon the above terms.

20.   On or about February 13, 2020 the parties entered into a consumer

      transaction, in that Plaintiff agreed to acquire from King’s Campers, King’s

      Campers agreed to sell to Plaintiff, under the terms of a finance contract with

      Bank of the West, and defendant contracted and/or agreed to warrant the

      vehicle to be free from defects and/or that it would repair and/or replace any

      defect which it contracted and/or warranted against, the goods being a



                                         -10-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 10 of 33 Document 1
      certain 2020 Tiffin Phaeton 40IH recreational vehicle believed to bear VIN #

      5VBPA57A5LA120616, and whose total cost including financing was about

      $414,488.00.

21.   Plaintiff acquired the vehicle in reliance on the representations that Tiffin had

      made and the existence of a written warranty and/or contract of warranty

      from Defendant and on advertising representations and/or warranties of

      Defendant.

22.   An integral part of the purchase of the RV was the representations and

      advertising representations made to Plaintiff and the public by Tiffin

23.   Plaintiff would not have purchased the subject RV but for the representations

      made by Tiffin to induce Plaintiff into making the purchase.

24.   Any limitation on the Tiffin express warranty attempted to be created and/or

      made applicable to Plaintiff by Tiffin is unconscionable pursuant to applicable

      Law. Specifically:

      a.    If made, the limitation was made in a pre-printed adhesion contract for

            which the term could not be negotiated;

      b.    If made, the limitation and/or disclaimer was the result of legal

            assistance to Tiffin, which they each were able to purchase because of

            the relative advantages they maintain over the Plaintiff;

      c.    The substance of the bargain should not allow Tiffin to sell a very



                                          -11-


       Case 1:21-cv-00367-WCG Filed 03/23/21 Page 11 of 33 Document 1
            expensive defective product and receive a large profit, while at the

            same time washing their hands of the product and leaving no

            reasonable recourse for Plaintiff;

      d.    If made, the disclaimers and/or limitations are each a direct result of a

            superior bargaining position because of their relative sophistication

            and knowledge and/or is a calculated and intended method designed to

            attempt to escape liability for producing and distributing and selling a

            defective RV.

25.   Pursuant to applicable law, Plaintiff received an implied warranty that the

      product would be fit for its ordinary purpose and/or use. Pursuant to

      applicable law, Plaintiff received an implied warranty of merchantability.

      Furthermore,

      a.    These implied warranties were each not disclaimed or could not be

            disclaimed, or

      b.    In the alternative were each not properly disclaimed in that the

            disclaimer was not written so that a reasonable person ought to have

            noticed or comprehended same, specifically:

            i.     It was not written in all capitals;

            ii.    It was not in a different font or color; and

            iii.   It was not on the face of the retail installment contract and/or



                                          -12-


       Case 1:21-cv-00367-WCG Filed 03/23/21 Page 12 of 33 Document 1
                    warranty. or

      c.     It was not conscionable pursuant to the Magnuson-Moss Warranty Act

             and/or applicable law. Specifically:

             i.     If made, the disclaimer was made so in a pre-printed adhesion

                    contract for which the term could not be negotiated;

             ii.    If made, the disclaimer was a result of legal assistance to Tiffin

                    and said entity was able to purchase the legal assistance because

                    of its relative advantages it maintains over the Plaintiff;

             iii.   Moreover, the substance of the bargain is such that Tiffin should

                    not be permitted to sell an expensive defective produce and to

                    receive a large profit, while at the same time washing its hands

                    of the product leaving no reasonable recourse for Plaintiff;

             iv.    If made, the disclaimers and/or limitations are each a direct

                    result of a superior bargaining position because of the relative

                    sophistication and knowledge and/or is a calculated and

                    intended method designed to attempt to escape liability for

                    producing and distributing and selling a defective RV.

26.   The purpose of defendant’s warranty was (a) to get the RV fixed within a

      reasonable amount of time and within a reasonable number of attempts if a

      defect arose, and (b) to give Plaintiff confidence in the reliability and quality



                                           -13-


       Case 1:21-cv-00367-WCG Filed 03/23/21 Page 13 of 33 Document 1
      of the RV, and (c) to give Plaintiff confidence in the representations of

      defendant about itself and the subject vehicle and the vehicles defendant

      designed and built, and (d) to give Plaintiff confidence in defendant itself as a

      responsible company that lived up to its representations, its word, and its

      warranties.

27.   After acquiring the vehicle, Plaintiff experienced repeated problems with

      various aspects of the RV including the parts which were warranted by Tiffin

28.   After acquiring the vehicle, Plaintiff discovered that it did not conform to the

      representations of defendant inasmuch as it developed continuing

      malfunctions, defects and problems and that was abusive and/or unfair

      and/or deceptive and/or unconscionable to Plaintiff.

29.   The vehicle has been in for warranty and defect repair and service multiple

      times for a laundry list of defects, problems and malfunctions far exceeding

      what a reasonable person would expect if the vehicle had been manufactured

      right in the first place or repaired right by defendant. The vehicle has been

      out of service by reason of repairs to the RV an unreasonable number of days

      and a time far exceeding what a reasonable person would reasonably expect

      for the quality of which defendant represented the product would be. The

      service work was performed under warranties from defendant at various

      times and dates since purchase.



                                          -14-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 14 of 33 Document 1
30.   The defects in the RV, which were substantial and existed in the materials and

      workmanship caused by defendant, included, but are not limited to, Adjust

      night shade; Replace cook-top draw slide; Power solar shade; Rust wheel

      wells; Steering wheel cocked; Rear fenders need adjusted; TV has line; DS

      Slide carpet ripped; Bathroom counter top not flush; Missing safe key; Drawer

      liner fell out; Closet lights not working; Breaker box tab broken; Entry door

      leaks; Dash rattles; Bathroom back splash curves; Bathroom wall panel

      unfinished; Shower handle will not lock; DS storage compartment missing

      screw; Window awning straps hitting paint; Adjust washer fluid; Rear engine

      cap; Door rattles; Dealer Paint issues; Client paint issues; Lower engine grill

      needs adjusted; Paint drips; Gouge back DS; Cracked grill; Fish eyes on PS

      slides; Bow in engine cover; Crooked grill; Back bathroom faucet; PS front

      slide hesitates; Wood trim on PS pulling away; Crack on bottom entrance

      door; Crack on rear cap top vent door; Rear jack; General Paint issues; Front

      slide bows when all way in; Rear slide underside over-spray; Awning

      hardware damaged; Burn in paint; Split in paint front of entrance door;

      Overspray of gray paint; Runs on cargo doors; Run below drivers window;

      Large scratch LS kitchen window; Gouge bottom front slide; Masking tape

      under paint left tail light; Crack shower surround; Shower door latch magnets

      fell out; Bottom plate shower not secure; Unfinished edge shower skylight;



                                          -15-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 15 of 33 Document 1
      Ceiling fan ticking; Upper vanity over sink crooked; Unfinished bottom wall;

      Loose trim kitchen sink; Wireless phone charger not working; Both seats

      loose; DS Kitchen upper cabinets not level; Door 3 Upper Cabinet bottom

      lifting/top falling; Entry steps don’t stay out; Rough edges on all slide outs ,

      among other things.

31.   Plaintiff have been unable to use the vehicle in the expected, normal and

      customary manner because of the substantial defects and problems and

      malfunctions experienced with the subject RV and Plaintiff’s loss of

      confidence in the reliability of the subject RV and loss of confidence in the

      ability of defendant, jointly to live up to its warranties and/or promises

      and/or representations.

32.   Defendant was notified of defects and non-conformities in the vehicle and the

      authorized repair facility’s failed repair attempts repeatedly prior to filing

      this case.

33.   In all respects, Plaintiff substantially if not completely performed his

      obligations under the RV’s warranty from defendant and defendant did not

      perform its obligations, as set forth herein above and below.

34.   Because of the contract and/or warranty-covered defects, Plaintiff notified

      defendant and/or one of its authorized servicing dealers of the numerous

      defects and on various dates delivered the motor coach into the possession of



                                           -16-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 16 of 33 Document 1
      defendant and/or one of its authorized servicing dealers at their cost and/or

      expense beginning shortly after the sale.

35.   The RV went into King’s Campers, a factory warranty authorized repair shop

      on February 17, 2020 for nine (9) days for 3 defects reported:

      •      Adjust Night Shade Limits
      •      Adjust Step Draw
      •      Replace Draw Slide under Cook-top

36.   On May 13, 2020 the RV was returned to King’s Campers, a factory authorized

      repair facility for fifty (50) days and another list of twenty-six (26) defects

      reported:

      •      Power Solar Shade
      •      Rust in Wheel Wells
      •      Steering Wheel Cocked
      •      Rear Fenders Need Adjusted
      •      Tv Has Line
      •      Drivers Side Carpet Ripped
      •      Bathroom Counter Top Not Flush
      •      Missing Safe Key
      •      Drawer Liner Fell out
      •      Closet Lights Not Working
      •      Breaker Box Tab Broken
      •      Phone Charger Not Working
      •      Entry Door Leaks
      •      Dash Rattles
      •      Bathroom Back-splash Curves
      •      Bathroom Wall Panel Unfinished
      •      Shower Handle Will Not Lock
      •      Drivers Side Storage Compartment Missing Screw
      •      Window Awnings Straps Hitting Paint
      •      Adjust Washer Fluid
      •      Rear Engine Cap
      •      Door Rattles


                                              -17-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 17 of 33 Document 1
      •     Dealer Paint Issues
      •     Client Paint Issues
      •     Rear Sink Water Runs over Counter
      •     Lower Engine Grill Needs Adjusted

37.   On August 17, 2020, the RV was transported from Wisconsin to the Tiffin

      factory in Red Bay, Alabama for repairs which began on September 1, 2020

      for thirty-one (31) days and fourteen (14) defects reported:

      •     Paint Drips on Slides
      •     Gouge on Drivers Side Back
      •     Cracked Grill
      •     Rough Edges Passenger Side Slide
      •     Fish Eyes on Passenger Side Slides
      •     Cargo Doors Thick Paint Edges
      •     Bow in Engine Cover
      •     Crooked Grill
      •     Back Bathroom Faucet Water Runs over Counter
      •     Passenger Side Slide Hesitates
      •     Wood Trim on Passenger Side Pulling Away
      •     Crack on Bottom Entrance Door
      •     Crack on Rear Cap Top Vent Door
      •     Rear Jack

38.   On December 10, 2020, the RV was transported again from Wisconsin to the

      Tiffin factory in Red Bay, Alabama for thirty-eight (38) days for another list of

      twenty-nine (29) defects reported:

      •     General Paint Defects
      •     Both Slides Rough Pitted Edges
      •     Front Slide Bows When All the Way in
      •     Cargo Doors Have Drips/thick Edges
      •     Rear Slide Over-spray on Underside
      •     Awning Hardware Damaged
      •     Burn in Paint
      •     Split in Paint Front of Entrance Door


                                             -18-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 18 of 33 Document 1
      •     Over-spray of Gray Paint
      •     Runs on Cargo Doors
      •     Rough Edges and Pitted on Both Slides
      •     Run below Drivers Window
      •     Large Scratch Left Side Kitchen Window
      •     Gouge Bottom Front Slide
      •     Masking Tape under Paint Left Tail Light
      •     Crack Shower Surround
      •     Shower Door Latch Magnets Fell out
      •     Bottom Plate Shower Not Secure
      •     Unfinished Edge Shower Skylight
      •     Ceiling Fan Ticking
      •     Upper Vanity over Sinks Crooked
      •     Unfinished Bottom Wall
      •     Loose Trim Kitchen Sink
      •     Wireless Phone Charger Not Working
      •     Both Seats Loose
      •     Drivers Side Kitchen Upper Cabinets Not Level
      •     Upper Cabinet Door 3 Bottom Lifting and Top Falling
      •     Entry Steps Don’t Stay out
      •     Rough Edges on All Slide Outs

39.   Plaintiff had a number of telephone calls with defendant and its dealers

      and/or other entities for help with the RV and during most if not all of these,

      Plaintiff was in Wisconsin.

40.   In addition to the above phone calls, a series of communications occurred

      between the parties, with Plaintiff sending and receiving communications

      while in Wisconsin for most if not all of them.

41.   After being in the repair shop multiple times and being out of service a total of

      more than 119 days or more within the first year and accumulating more

      than 60 or more warranty-covered defects since its acquisition, Plaintiff



                                          -19-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 19 of 33 Document 1
      notified defendant that he wanted his money back because of the failure of

      the Tiffin and its motorcoach to comply with defendant’s representations and

      promises, but defendant would not do that.

42.   In spite of defendant’s obligations, when Plaintiff complained of the inability

      of defendant and its authorized warranty-repair facility to repair the vehicle,

      defendant did not repair or replace or repurchase the subject vehicle.

43.   Prior to filing this case, Plaintiff provided notice to defendant about its

      untrue, deceptive, misleading advertisements representations,

      advertisements, acts, practices and failures.

44.   Instead of performing as represented, defendant did not repair all defects in

      the vehicle once and for all time. In short, the defects were not repaired,

      Plaintiff lost all confidence in the reliability and quality of the RV, and Plaintiff

      lost all confidence in defendant as a company and its authorized

      representatives and agents to comply with the Tiffin warranty.

45.   As a result defendant breached its express and/or implied warranties and/or

      contract of warranty and made one or more untrue, deceptive,

      misleading advertisements representations, advertisements, acts,

      practices and failures.

46.   As a result, defendant’s warranty and/or contract of warranty failed of its

      essential purpose and any limitations contained within the warranty and/or



                                           -20-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 20 of 33 Document 1
      contract are null and void and Plaintiff are entitled to all applicable legal and

      equitable remedies in law.

47.   In addition, any limitations contained within the warranty and/or contract of

      warranty are null and void and without consideration and Plaintiff is entitled

      to all applicable legal and equitable remedies in law.

48.   Through its advertising and otherwise, defendant represented that the

      recreational vehicles it built were fit for the purpose for which they were

      intended and/or designed, that they are safe and suitable vehicles for their

      intended and/or designed use, reliably operable for private transportation

      and recreational use and Plaintiff acquired the vehicle in reliance upon the

      belief that defendant possessed a high degree of manufacturing skill and

      judgment.

49.   Through its advertising and otherwise, defendant represented that the

      recreational vehicles which it manufactured were of merchantable quality, fit

      and in proper condition for the ordinary use for which such vehicles are used

      and/or designed and Plaintiff relied on such, but the vehicle involved in this

      case was not, however, of merchantable quality.

50.   The malfunctions and defects in the vehicle severely and substantially

      impaired its use and/or safety and/or value to Plaintiff.

51.   Defendant’s failure to timely fix all of the vehicle’s defects has caused Plaintiff



                                           -21-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 21 of 33 Document 1
      to lose confidence in the reliability of the subject motor vehicle and in the

      ability of defendant to repair the vehicle’s defects.

52.   Plaintiff provided defendant and/or one or more of its authorized dealers and

      agents with a reasonable number of opportunities to repair the vehicle but

      they have each neglected, failed, refused or otherwise been unable to do so

      within a reasonable amount of time or a reasonable number of attempts.

53.   As a result of the above facts, defendant breached its warranties and/or

      contract of warranty and/or representations with respect to the vehicle.

54.   One or more of the defects and malfunctions in the vehicle were covered

      under the terms of defendant’s warranties and/or contract of warranty, and

      defendant failed to repair the vehicle, thereby diminishing the use and/or

      safety and/or value of the vehicle.

55.   Defendant and/or one or more of its authorized dealers had notices of the

      breaches of the warranty and/or contract of warranty and the defective

      condition of the subject motor vehicle within a reasonable time.

56.   Plaintiff suffered and shall continue to suffer actual, incidental and

      consequential damages as a direct and proximate result of the inability or

      other failure of defendant's authorized representatives and agents to repair

      or replace the vehicle or refund its price.

               SECOND CLAIM: MAGNUSON MOSS WARRANTY ACT



                                            -22-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 22 of 33 Document 1
57.   The allegations of all other paragraphs and claims in this pleading are

      incorporated as if fully rewritten herein.

58.   This claim is for breach of express and/or implied warranties and/or contract

      of warranties and/or defendant’s violation of its obligations under the

      Magnuson-Moss Warranty Act, 15 U.S.C. 2301, et seq, including but not

      limited to its obligations to comply with its warranties and/or contract of

      warranties and/or to make its warranty term disclosures and its actions in

      full compliance with all provisions of the Warranty Act and its applicable

      regulations.

59.   As a result of the above, among other things, defendant has breached its

      obligations under the Warranty Act and/or its applicable disclosure and/or

      other regulations.

60.   As a result of the above, among other things, defendant breached its

      obligations to make its warranty term disclosures and its actions in full

      compliance with all provisions of the Warranty Act and the applicable Code of

      Federal Regulations.

61.   As a result of the above, inter alia, defendant is in violation of the Warranty

      Act.




                                          -23-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 23 of 33 Document 1
                 THIRD CLAIM: WISCONSIN DECEPTIVE PRACTICES ACT

62.   The allegations of all other paragraphs and claims in this pleading are

      incorporated as if fully rewritten herein.

63.   This claim is for violation of the Wisconsin Deceptive Practices Act, 100.18 et

      seq, by defendant.

64.   As a result of the above, among other things, one or more untrue,

      deceptive, misleading advertisements representations, advertisements,

      acts, practices and failures were made by defendant, including but not limited

      to:

            a.     Representing that the subject of a consumer transaction has

                   performance, characteristics, accessories, uses, or benefits it does

                   not have which the supplier knows or should reasonably know it

                   does not have

            b.     Representing that the subject of a consumer transaction is of a

                   particular standard or quality when it is not and the supplier knows

                   or should reasonably know that it is not

            c.     Representing that the transaction involves or does not involve a

                   warranty and/or contract, a disclaimer of warranties, or other

                   rights, remedies or obligations when the representation was false

                   and the supplier knows or should reasonably know that the



                                              -24-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 24 of 33 Document 1
       representation is false

  d.   Representing that the supplier is able to deliver or complete the

       subject of the consumer transaction within a stated period of time

       when the supplier knows or should reasonable know the supplier

       could not

  e.   Breach of express and/or implied warranties and/or contract

  f.   Violation of the Magnuson Moss Warranty Act and/or its applicable

       regulations

  g.   Violation of other consumer protection statute(s)

  h.   Failing to remedy defects in a warranted vehicle within a

       reasonable number of attempts

  i.   Failing to remedy defects in a warranted vehicle within a

       reasonable amount of time

  j.   Failing to honor a request to take the vehicle back and/or rescind

       and/or cancel the sales and warranty and/or contract transaction

  k.   Failing to honor a request to take the vehicle back and rescind

       and/or cancel the sales and warranty and/or contract transaction

       within a reasonable amount of time

  l.   Including one or more unconscionable and/or unreasonable terms

       in the written warranty document(s) and/or one or more terms



                                 -25-


Case 1:21-cv-00367-WCG Filed 03/23/21 Page 25 of 33 Document 1
       and/or conditions not fully and conspicuously disclosed in simple

       an readily understood language

  m.   Stalling and/or delaying the performance of a legal obligation

  n.   Representing that defects have been repaired when in fact they

       were not

  o.   Representing the supplier is able to deliver or complete the subject

       of a consumer transaction within a stated period of time when the

       supplier knows or reasonably should know the supplier could not

  p.   Soliciting a person to enter into a contract or agreement that

       contains terms and/or conditions that are not fully and

       conspicuously disclosed in simple an readily understood language,

       terms that are oppressively one sided or harsh and/or in which the

       terms unduly limit the person’s remedies, and/or in which the price

       is unduly excessive, and there was unequal bargaining power that

       let the person to enter into the contract or agreement unwillingly or

       without knowledge of the terms of the contract or agreement

  q.   Refusing to recognize the rights of buyers under the Uniform

       Commercial Code when the only remedy afforded by its limited

       warranty failed of its purpose

  r.   Knowingly distributing goods for retail sale to consumers that it



                                  -26-


Case 1:21-cv-00367-WCG Filed 03/23/21 Page 26 of 33 Document 1
       knows or should know are defective without disclosing such

  s.   Knowingly distributing goods for retail sale to consumers that it

       knows or should know are likely to be defective without disclosing

       such

  t.   Knowingly distributing goods for retail sale to consumers that it

       knows or should know will become defective after receipt by the

       retail seller and before purchase by the retail buyer without

       disclosing such

  u.   Knowingly distributing goods for retail sale to consumers that it

       knows or should know are likely to become defective after receipt

       by the retail seller and before purchase by the retail buyer without

       disclosing such

  v.   Knowingly distributing goods for retail sale to consumers that it

       knows or should know will become defective during the first year

       after purchase by the retail buyer without disclosing such

  w.   Knowingly distributing goods for retail sale to consumers that it

       knows or should know are likely to become defective during the

       first year after purchase by the retail buyer without disclosing such

  x.   Failing to make replacement of warranted defective parts available

       to a consumer within a reasonable time



                                  -27-


Case 1:21-cv-00367-WCG Filed 03/23/21 Page 27 of 33 Document 1
         y.     Failing to make a refund of the cost of warranted goods when it has

                failed to make replacement of warranted defective parts available

                to a consumer within a reasonable time

         z.     publishing more than one version of its warranty, one or both of

                which necessarily are untrue, deceptive, and/or misleading by

                describing terms that are inaccurate and/or incomplete and/or

                misleading.

65.   As a result of the above, inter alia, defendant made one or more untrue,

      deceptive, misleading representations, advertisements, acts, practices and

      failures acts, omissions, or practices in violation of the Wisconsin Deceptive

      Practices Act, in relation to a consumer transaction between the parties

      and/or in relation to a consumer transaction between Plaintiff and a supplier

      in relation to the 2020 Tiffin Phaeton 40IH.

                    FOURTH CLAIM: WISCONSIN LEMON LAW

66.   The allegations of all other paragraphs and claims in this pleading are

      incorporated as if fully rewritten herein.

67.   This claim is for violation of and only brought under the Wisconsin Lemon

      Law, Wis. Stat. § 218.0171, by defendant.

68.   Plaintiff performed all conditions precedent to private enforcement of the

      Wisconsin Lemon Law. The obligations of the defendant under the Wisconsin



                                          -28-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 28 of 33 Document 1
      Lemon Law were not complied with by defendant.

69.   Plaintiff brings this action for monetary damages and/or equitable remedies

      because of serious and chronic nonconformities that the subject RV has

      experienced and exhibits and which are subject to the Wisconsin Lemon Law.

70.   The vehicle involved in this case qualifies as a "lemon", both generically and

      under the Wisconsin Lemon Law.

71.   As a result of the allegations above and below, among other things, defendant

      failed to comply with its obligations and requirements under the Wisconsin

      Lemon Law to the injury of Plaintiff.

80.   At all times relevant and all within the meaning of Wisconsin Lemon Law,

      Plaintiff was a consumer in that Plaintiff was a purchaser, other than for

      purposes of resale, of a motor vehicle which was used primarily for personal,

      family or household purposes and/or are each a person entitled to enforce

      the obligations of the manufacturer's warranty.

81.   At all times relevant, the subject RV in this case was a motor vehicle within

      the meaning of Wisconsin Lemon Law in that it was not an off-road vehicle

      and it was a motor vehicle that was subject to a manufacturer's express

      warranty at the time of original delivery to Plaintiff and was purchased and

      transferred to Plaintiff in Wisconsin.

82.   That during the term of said warranty, and within the earlier of one year from



                                          -29-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 29 of 33 Document 1
      the date of delivery or the expiration of said warranty, the subject RV was out

      of service for more than 30 days because of warranty nonconformities.

83.   That upon information and belief, during the term of said warranty, and

      within the earlier of one year from the date of delivery or the expiration of

      said warranty, the subject RV has been the subject of four unsuccessful

      attempts to repair the same warranty nonconformity (or nonconformities) as

      that term is defined in sec. 218.0171(1)(f), Wis. Stats.; that upon information

      and belief, the warranty nonconformity or nonconformities continued

      thereafter.

84.   That on December 17, 2020, the Plaintiff sent notice to the defendant of such

      conditions or defects and demanded that the defendant accept the return of

      the subject RV and provide the Plaintiff with a refund in accordance with the

      Lemon Law; upon information and belief, said Notice was received by the

      defendant on January 4, 2021.

85.   That despite said notice, the defendant failed or refused to provide the

      appropriate relief provided for by the Lemon Law sought by the Plaintiff in a

      timely manner without imposing conditions not required by the Wisconsin

      Lemon Law.

86.   That upon information and belief, no certified informal dispute settlement

      procedure, as defined in sec. 218.0171(4), Wis. Stats., is available to the



                                           -30-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 30 of 33 Document 1
      Plaintiff; that consequently, the Plaintiff may bring this action pursuant to sec.

      218.0171, Wis. Stats.

87.   That since the subject RV has been out of service a total of thirty (30) or more

      days due to warranty nonconformities, and the defendant did not provide the

      appropriate relief provided for by the Wisconsin Lemon Law sought by the

      Plaintiff, in a timely manner, the defendant violated sec. 218.0171, Wis. Stats.,

      entitling the Plaintiff to the choice of either a comparable new motor vehicle

      or rescission of the afore-described purchase agreement, and the refund of all

      the monies described herein that were paid by the Plaintiff, together with all

      other relief provided for by such law; that alternatively, since the subject RV

      was made available on at least four occasions for the repair of the same

      warranty nonconformity (or nonconformities) that substantially impairs the

      use, value or safety of the subject RV, and the warranty nonconformity (or

      nonconformities) continued thereafter and the defendant did not provide the

      appropriate relief provided for by the Wisconsin Lemon Law sought by the

      Plaintiff, in a timely manner, the defendant has violated sec. 218.0171, Wis.

      Stats., entitling the Plaintiff to the choice of either a comparable new motor

      vehicle or rescission of the afore-described purchase agreement, and the

      refund of all monies described herein that were paid by the Plaintiff, together

      with all other relief provided for by such law.



                                          -31-


      Case 1:21-cv-00367-WCG Filed 03/23/21 Page 31 of 33 Document 1
       WHEREFORE, judgment is demanded against defendant as deemed proper

and lawful by the Court, cumulatively and/or alternatively as follows:

                                 PRAYER FOR RELIEF

       1.     On the first claim, statutory and other damages, remedies, and relief as

deemed proper and lawful by the Court, for more than $50,000 and in such amount

as may be proven at trial;

       2.     On the second claim, statutory and other damages, remedies, and relief

as deemed proper and lawful by the Court, for each and every violation that may be

proven at trial;

       3.     On the third claim, damages and/or statutory damages, and other

damages, remedies, and relief as deemed proper and lawful by the Court, for each

and every violation that may be proven at trial;

       4.     On the fourth claim, damages and/or statutory damages, and other

damages, remedies, and relief as deemed proper and lawful by the Court, for each

and every violation that may be proven at trial

                         ALTERNATIVE PRAYER FOR RELIEF

       Or, in the alternative to the damages set forth in the prayer above on any

appropriate claim as proven by the evidence and allowed by law, rescission and/or

revocation of acceptance plus all damages and/or statutory remedies and relief as

deemed proper, equitable and lawful by the Court, for each and every violation



                                          -32-


        Case 1:21-cv-00367-WCG Filed 03/23/21 Page 32 of 33 Document 1
which may be proven at trial;

        Plus on each and every claim, expenses of suit and litigation, interest from the

date of acquiring the RV, and an Order finding Plaintiff to have rescinded and/or

revoked acceptance, reasonable attorney fees, plus all costs, and any and all other

legal and equitable relief deemed necessary and just.

        Plaintiff demand trial by jury on all claims and issues.

                                          /s/ Susan M. Grzeskowiak________________
                                          SUSAN M. GRZESKOWIAK
                                          Lemon Law Justice Center, LLC
                                          19275 W Capitol Drive
                                          Suite 201
                                          Brookfield WI 53045
                                          PH: (414) 225-0260
                                          FAX: (414) 225-9666
                                          susan@lemonlawjusticecenter.com

                                          /s/ Ronald L Burdge_________
                                          RONALD L. BURDGE
                                          Burdge Law Office Co LPA
                                          8250 Washington Village Drive
                                          Dayton, OH 45458-1850
                                          Telephone: 937.432.9500
                                          Fax:         937.432.9503
                                          Email:       Ron@RVLemonLaw.com

ATTORNEYS FOR PLAINTIFF

Z:\data\Schomisch\Core Pleadings\Core Complaint aj 032321.wpd




                                                    -33-


         Case 1:21-cv-00367-WCG Filed 03/23/21 Page 33 of 33 Document 1
